DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 10, figure 6, claims 65, 67-73, and 75-80, in the reply filed on 02/12/2021 is acknowledged.
	Claims 1-64 have been canceled.
	Claims 66, 74, and 81-84 have been withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 73 and 75-78 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by KIM et al. (US 20180024628 A1).
Regarding claim 73, KIM teaches a light field (LF) display system (figs. 1 and 4) comprising: 
a controller (151 of fig. 1) configured to generate holographic content; and 
a LF display assembly (100 of fig. 1) comprising one or more LF display modules (110-140 of fig. 1) that are configured to present the holographic content in a holographic object volume ([0016] the holographic display apparatus produces a hologram image that is formed by the spatial light modulator 140) to a viewer located in a viewing volume in a public setting (Er and El of fig. 1, the observer), and 
wherein each of the one or more LF display modules has a display surface from where a holographic object is projected (140 of fig. 1, the spatial light modulator 140 has a display surface for forming the hologram image), 
wherein a seamless display surface (100 of fig. 1) is formed by tiling the display surfaces of the one or more LF display modules (110, 120, and 130 of fig. 1, has surfaces that are facing a  surface of 140 of fig. 1).

Claim 74. (Withdrawn) 

Regarding claim 75, KIM further teaches the LF display system of claim 73, wherein the one or more LF display modules are further configured to present additional holographic content in the holographic object volume to a second viewer located in a second viewing volume 
Regarding claim 76, KIM further teaches the LF display system of claim 75, further comprising a tracking system configured to track movement of viewers (152 of fig. 1), wherein the viewing volume and the second viewing volume are defined based on the tracked movement of viewers ([0048]).
Regarding claim 77, KIM further teaches the LF display system of claim 73, further comprising a tracking system that is configured to do one or more of: track movement of the viewer within the viewing volume of the LF display system, wherein the tracked movement includes a speed of the viewer moving within the viewing volume; 4 monitor responses of the viewer to the holographic content; and determine characteristics of the viewer within the viewing volume of the LF display system, and wherein the LF display assembly is configured to update presentation of the holographic content based on the speed of the viewer ([0045], 152 of fig. 1).
Regarding claim 78, KIM further teaches the LF display system of claim 77, wherein the monitored response of the viewer includes a gaze of the viewer ([0018] the observer’s pupils), and wherein the LF display assembly is configured to present the holographic content based on the gaze of the viewer (110 and 111, and 151 of fig. 1, controlling light based on the tracking the observer’s pupils).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 65, 67-72, and 79-80 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (US 20180024628 A1) in view of Burnett III et al. (US 20180253884 A1).

Claims 1-64. (Cancelled)

Regarding claim 65, KIM teaches a light field (LF) display system (fig. 1) comprising: 
a controller (151 of fig. 1) configured to generate holographic content ([0016] to produce hologram image); and 
a LF display assembly comprising one or more LF display modules (100 of fig. 1) that are configured to present the holographic content in a holographic object volume ([0016] a hologram image is formed, [0032 and 0033] a spatial light modulator 140 that diffracts incident light and reproduces a hologram image) to a viewer located in a viewing volume in a public setting (Er and El of fig. 1, observer), and 
wherein each of the one or more LF display modules (100 of fig. 1) comprises: 
an energy device layer that is configured to provide a plurality of energy source locations (110, 111, 120, and 121 of fig. 1, the light source generates light energy locations as wavelengths); 

wherein viewing perspectives of the holographic object changes based in part on a viewer's position in the viewing volume relative to the holographic object within the holographic object volume (152 of fig. 1, [0045]).
It is noted that KIM does not teach the formed holographic object in accordance with a four-dimensional light field function as claimed.
Burnett teaches the formed holographic object in accordance with a four-dimensional light field function ([0087]).
Taking the teachings of KIM and Burnett together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the four dimensional light field function of Burnett into the light field of KIM to a multi-view processing units that can maintain viewpoint-specific data to reduce or eliminate the requirement for a host to re-dispatch geometry per rendered view, thus reducing dispatch duplication.
Claim 66. (Withdrawn) 
Regarding claim 67, KIM further teaches the LF display system of claim 65, wherein the one or more LF display modules are further configured to present additional holographic content in the holographic object volume to a second viewer located in a second viewing volume different from the viewing volume ([0048] observers).

Regarding claim 69, KIM further teaches the LF display system of claim 65, further comprising a tracking system that is configured to do one or more of: track movement of the viewer within the viewing volume of the LF display system, wherein the tracked movement includes a speed of the viewer moving within the viewing volume; monitor responses of the viewer to the holographic content; and determine characteristics of the viewer within the viewing volume of the LF display system, and wherein the LF display assembly is configured to update presentation of the holographic content based on the speed of the viewer ([0045]).
Regarding claim 70, KIM further teaches the LF display system of claim 69, wherein the monitored response of the viewer includes a gaze of the viewer ([0018]), and wherein the LF display assembly is configured to present the holographic content based on the gaze of the viewer (151 and 152 of fig. 1, adjust the light based on the movement of the eye).
Regarding claim 71, KIM modified by Burnett teaches the LF display system of claim 65, Burnett further teaches a viewer profiling module configured to generate a viewer profile that includes characteristics of the viewer ([0075], 192 of fig. 1, Burnett).
Regarding claim 72, KIM modified by Burnett teaches the LF display system of claim 71, Burnett further teaches wherein the LF display assembly is further configured to update presentation of the holographic content in response to the characteristics of a viewer profile corresponding to the viewer ([0075] to change the rendered views, Burnett).

Burnett further teaches a viewer profiling module configured to generate a viewer profile that includes characteristics of the viewer ([0075], 192 of fig. 1 as user inputs).
Taking the teachings of KIM and Burnett together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the viewer profile module of Burnett into the apparatus of KIM to reduce the complexity of multi-view processing units interconnect framework and allow the viewpoint specific processing pipeline to be as short and efficient as possible.
Regarding claim 80, KIM modified by Burnett teaches the LF display system of claim 79, Burnett further teaches wherein the LF display assembly is further configured to update presentation of the holographic content in response to the characteristics of a viewer profile corresponding to the viewer ([0075] to change the rendered views, Burnett).
Claims 81-84. (Withdrawn)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Perreaul et al. (US 10764552 B2) discloses near-eye display with sparse sampling super-resolution. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG T VO whose telephone number is (571)272-7340.  The examiner can normally be reached on Monday-Friday 6:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TUNG T. VO
Primary Examiner
Art Unit 2425


/TUNG T VO/            Primary Examiner, Art Unit 2425